Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 15, 2022. Claims 1-3, 5-8, 10-14, 18-19, 21-23 are currently pending and examined below.

Response to Arguments & Amendment
Applicant's arguments based on the filed amendment on 03/15/2022 with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riddiford et al. USPN:7,401867 (“Riddiford”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10-14, 18-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maron et al. US2010/0299035 (“Maron”) in view of Riddiford et al. USPN:7,401,867 (“Riddiford”).

Regarding claim(s) Claim 10, 18, 19. Maron discloses a control device for an actuator, provided with a motor, of an electric parking brake comprising (Para. 5, EPB): a control circuit configured to generate a control signal for the motor of the actuator (fig. 2, fig. 3, para. 18, e.g. each electromechanical actuator is respectively provided with a wheel actuation unit, wherein the further control unit (also referred to as ECU) is connected, on the one hand, to the operator control element and, on the other hand, in parallel to each wheel actuation unit via at least one parking brake data bus); and 
Maron does not explicitly disclose:
a transmission interface configured to transmit a single an enablement code to the actuator in order to enable a control of the actuator based on the control signal, wherein the transmitted enablement code individualizes the actuator against other actuators. Instead, Maron teaches the same enablement code is transmitting to multiple actuators. 
Riddiford teaches another braking control system and method and a transmission interface configured to transmit a single an enablement code to the actuator in order to enable a control of the actuator based on the control signal, wherein the transmitted enablement code individualizes the actuator against other actuators (Claim 1, e.g. sending a first individual activation signal from the power source to the only some or one of the braking actuators during the first power-enabling step and the controller signaling the power source during a second power-enabling step to energize only some or one of the other braking actuators by sending a second individual activation signal from the power source to the only some or one of the other braking actuators during the second power-enabling step).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Maron by incorporating the applied teaching of transmitting different enable signals to different actuators as taught by Riddiford. The modification would to improve the brake control system by enable an independent control of each brake actuators.


Regarding claim(s) Claim 11. Maron discloses a modulator configured to modulate the enablement code onto the control signal (para. 22, e.g. The control/emergency control line serves in the normal operating case as a logic protection of the parking brake data bus and of the simple microcontroller which is contained in each of the wheel actuation units. For the event of a fault in the parking brake data bus, the signals which are transmitted via the control/emergency control line serve additionally as an input value into a logic actuator enable circuit).

Regarding claim(s) Claim 12. Maron discloses wherein the transmission interface is formed by a control interface for the modulator (abstract, fig. 2 e.g. data bus 21, 22).

Regarding claim(s) Claim 13. Maron discloses a control interface for the motor which is different from the transmission interface (fig. 3, vehicle bus 5).

Regarding claim(s) Claim 14. Maron discloses wherein the control circuit comprises power electronics for controlling the actuator (abstract).

Regarding claim(s) Claim 21, 22, 23. . Maron in view of Riddiford further teaches wherein the actuator and the at least one other actuator are provided in the same motor vehicle (Riddiford: claim 1)

Allowable Subject Matter
Claims 1-3, 5-8 are allowed. Regarding independent claim 1, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of each EPB actuator including a motor and an evaluation unit; wherein an encoder module of the control unit is configured to generate and send a control signal having a unique enablement code to the each EPB actuator, each EPB actuator receiving a different unique enablement code; the unique enablement code being necessary for each EPB actuator to actuate the associated electric parking brake and the unique enablement code is modulated onto the control signal; and wherein the evaluation unit of each EPB actuator is configured to verify the unique enablement code and, upon verification, the EPB actuator enables a control of the associated motor and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666